



Exhibit 10.3
FIDELITY NATIONAL FINANCIAL, INC.
2013 EMPLOYEE STOCK PURCHASE PLAN
Fidelity National Financial, Inc., a Delaware corporation (hereinafter referred
to as the “Company”), hereby amends and restates the “Fidelity National
Financial, Inc. 2013 Employee Stock Purchase Plan” (hereinafter referred to as
the “Plan”), effective as of January 1, 2019. The Plan was last approved by the
Company’s shareholders at the Company’s annual shareholder meeting in 2014 (the
date of the approval of the Company’s shareholders referred to as the “Effective
Date”). The Plan became effective on October 1, 2013. The Plan shall remain in
effect, subject to the right of the Board to amend or terminate the Plan at any
time pursuant to Section 10.1 hereof, until all of the shares of Company Stock
authorized under the Plan have been purchased according to the Plan’s
provisions.
ARTICLE 1
PURPOSE OF THE PLAN


3.1PURPOSE. The Company has determined that it is in its best interests to
provide an incentive to attract and retain Employees and to increase Employee
morale by providing a program through which Employees may acquire a proprietary
interest in the Company through the purchase of shares of Company Stock. The
Plan shall permit Employees to purchase shares of Company Stock through payroll
deductions and through a Company matching program. Participation in the Plan is
entirely voluntary and neither the Company nor any of its Subsidiaries makes any
recommendations to their Employees as to whether they should participate in the
Plan. The Plan is not intended to be an employee benefit plan under the Employee
Retirement Income Security Act of 1974, as amended, nor qualify as an “employee
stock purchase plan” under Section 423 of the Code.
ARTICLE 2
DEFINITIONS
Capitalized terms used herein without definition shall have the respective
meanings set forth below:
2.1ACCOUNT. “Account” means the bookkeeping entry maintained by the Company on
behalf of each Participant for the purpose of accounting for all Participant
Contributions credited to the Participant pursuant to the Plan.
2.2BASE EARNINGS. “Base Earnings” means the amount of a Participant’s regular
salary before deductions required by law and deductions authorized by the
Participant, including any elective deferrals with respect to a plan of an
Employer qualified under Sections 125 or 401(a) of the Code and any amounts
deferred by the Participant to a nonqualified deferred compensation plan
sponsored by an Employer. In the case of Participants primarily compensated on a
commission basis, “Base Earnings” may include commission earnings not to exceed
$10,000 per month. “Base Earnings” shall not include: wages paid for overtime,
extended workweek schedules or any other form of extra compensation, payments
made by an Employer based upon salary for Social Security, workers’
compensation, unemployment compensation, disability payments or any other
payment mandated by state or federal statute, or salary-related contributions
made by an Employer for insurance, annuity or any other employee benefit plan.
2.3BOARD. “Board” means the Board of Directors of the Company.





--------------------------------------------------------------------------------





2.4BROKER. “Broker” means the financial institution designated by the Company to
act as Broker for the Plan.
2.5CODE. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
2.6COMMITTEE. “Committee” means the Committee described in Article 8.
2.7COMPANY. “Company” means Fidelity National Financial, Inc., a Delaware
corporation, and any successor thereto.
2.8COMPANY STOCK. “Company Stock” means the common stock of the Company, par
value $0.0001 per share.
2.9EMPLOYEE. “Employee” means each person currently employed by an Employer (a)
any portion of whose income is subject to withholding of income tax or for whom
Social Security retirement contributions are made by an Employer, or (b) who
qualifies as a common-law employee of an Employer. Notwithstanding the
foregoing, persons determined by the Committee not to be Employees and persons
on a leave of absence shall not be treated as “Employees” for purposes of this
Plan.
2.10EMPLOYER. “Employer” means the Company and any Subsidiary designated by the
Committee.
2.11MATCHING DATE. “Matching Date” means the date during the calendar month
following the annual anniversary of the applicable Quarter End on which an
Employer credits Match Shares to a Participant’s Share Account.
2.12MATCH PRICE. “Match Price” means the closing price of a share of Company
Stock on the Wednesday preceding the Matching Date (or on such other date during
the week that includes the Matching Date, as determined by the Company).
2.13MATCH SHARES. “Match Shares” means shares of Company Stock credited to
Participants’ Share Accounts pursuant to Article 5 and Sections 6.1 and 6.2(a).
2.14PARTICIPANT. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.
2.15PAYROLL PERIOD. “Payroll Period” means the pay periods coinciding with an
Employer’s payroll practices, as revised from time to time.
2.16PLAN YEAR. “Plan Year” means the twelve consecutive month period ending each
December 31.
2.17PREVIOUSLY RELATED EMPLOYER. “Previously Related Employer” means Black
Knight, Inc., Cannae Holdings, Inc., and Fidelity National Information Services,
Inc. (and any predecessor, successor or Subsidiary of any of the foregoing).





--------------------------------------------------------------------------------





2.18QUALIFYING EMPLOYMENT. “Qualifying Employment” means (i) employment with any
Employer (including both current employment and, with respect to employees who
were reinstated or rehired by an Employer within one (1) year after the
cessation of employment with an Employer, employment with the Employer prior to
the cessation of employment) and (ii) employment with a Previously Related
Employer prior to commencing employment with an Employer (provided that the
employee was hired by the Employer within one (1) year after cessation of
employment with the Previously Related Employer).
2.19QUARTER. “Quarter” means, with respect to each Plan Year, the following four
calendar quarters: January 1 through March 31, April 1 through June 30, July 1
through September 30 and October 1 through December 31.
2.20QUARTER END. “Quarter End” means the last day of each Quarter (i.e., March
31, June 30, September 30 or December 31).
2.21SHARE ACCOUNT. “Share Account” means the account maintained by the Broker on
behalf of each Participant for the purpose of accounting for Match Shares and
Company Stock purchased by the Participant pursuant to the Plan.
2.22SUBSIDIARY. “Subsidiary” means any corporation in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the total combined
voting power of all classes of stock, or any other entity (including, but not
limited to, partnerships and joint ventures) in which the Company owns, directly
or indirectly, at least fifty percent (50%) of the combined equity thereof.
ARTICLE 3
ELIGIBILITY AND PARTICIPATION
3.1ELIGIBILITY.
a.Each Employee of an Employer who was a Participant in the Plan as of the
Effective Date of the most recent amendment and restatement shall continue to be
eligible to participate in the Plan.
b.Notwithstanding any other provisions herein, each Employee who was employed by
an organization, which was part of a corporate transaction with the Company
immediately prior to commencing employment with an Employer, shall be eligible
to participate in the Plan upon commencing employment with an Employer if (1)
such corporate transaction documents provided for such immediate eligibility or
(2) the Committee so decides.
c.All other Employees of an Employer shall be eligible to become Participants in
the Plan following the later of:
i.attaining the age of eighteen (18), and
ii.the completion of ninety (90) days of Qualifying Employment.
The Committee may, in its discretion, waive any of the foregoing eligibility
requirements on an individual or group basis.





--------------------------------------------------------------------------------





3.2PARTICIPATION. An Employee who has satisfied the eligibility requirements of
Section 3.1 may become a Participant in the Plan upon his or her completion of
such enrollment procedures as the Company may prescribe, which procedures may
include responding to enrollment procedures set forth via an Internet website or
a voice response system authorizing payroll deductions. Payroll deductions for a
Participant shall commence as soon as administratively practicable following the
completion of the enrollment procedures established by the Company and shall
remain in effect until changed by the Participant in accordance with Section 4.2
below. Employees who become eligible to participate in the Plan due, in whole or
in part, to Qualifying Employment attributable to prior employment with an
Employer or with a Previously Related Employer will commence participation on
the first day of the month following the later of (a) commencement of employment
with an Employer (if the employee has (90) days of Qualifying Employment on the
employment commencement date) and (b) completion of ninety (90) days of
Qualifying Employment.
3.3SPECIAL RULES. In the event that a person is excluded from participation in
the Plan under Section 2.9 above and a court of competent jurisdiction
determines that the person is eligible to participate in the Plan, the person
shall be treated as an Employee only from the date of the court’s determination
and shall not be entitled to retroactive participation in the Plan.
ARTICLE 4
PARTICIPANT CONTRIBUTIONS


4.1PARTICIPANT ELECTION. Pursuant to the enrollment procedures established by
the Company in Section 3.2, each Participant shall designate the amount of
payroll deductions (“Participant Contributions”) to be made from his or her
paycheck to purchase Company Stock under the Plan. The amount of Participant
Contributions shall be designated in whole percentages of Base Earnings, of at
least 3% and not to exceed 15% of Base Earnings for any Plan Year. The amount so
designated by the Participant shall be effective as soon as administratively
practicable following completion of the enrollment procedures and shall continue
until terminated or altered in accordance with Section 4.2 below.
4.2CHANGES IN ELECTION. In accordance with procedures established by the
Company, a Participant may decrease or increase the rate of his or her
Participant Contributions or elect to discontinue his or her Participant
Contributions, in either case as soon as administratively practicable. No such
election may be made retroactive, and any new election shall remain in effect
until subsequently modified by the Participant pursuant to this Section 4.2.
4.3PARTICIPANT ACCOUNTS. The Company shall establish and maintain a separate
Account for each Participant. The amount of each Participant’s Participant
Contribution shall be credited to his or her Account. No interest shall accrue
at any time for any amount credited to an Account of a Participant.
ARTICLE 5
COMPANY MATCH


5.1ELIGIBILITY TO RECEIVE MATCH SHARES; MATCH FORMULA. Each Employee who is a
Participant in the Plan and remains an Employee on each day from a Quarter End
until the Matching Date for such Quarter End shall be eligible to receive Match
Shares. The number of Match Shares credited to a Participant’s Share Account
pursuant to Article 6 shall be determined by dividing the Participant’s
“Matching Credit” (determined pursuant to this Article 5) by the applicable
Match Price.





--------------------------------------------------------------------------------





5.2OFFICERS. For each Officer who is a Participant in the Plan and remains an
Employee on each day from a Quarter End until the Matching Date for such Quarter
End, the Matching Credit shall be an amount equal to one-half of the amount of
the Participant Contributions credited to the Participant’s Account for the
Quarter ending on the applicable Quarter End. For purposes of the Plan and
unless otherwise determined by the Committee, “Officer” means chief executive
officer, president, executive vice president, senior vice president, vice
president, or assistant vice president.
5.3OTHER PARTICIPANTS. For each Participant who is not an Officer under Section
5.2 above and who remains an Employee on each day from a Quarter End until the
Matching Date for such Quarter End, the Matching Credit shall be an amount equal
to one-third of the amount of Participant Contributions credited to the
Participant’s Account for the Quarter ending on the applicable Quarter End.
5.4TEN-YEAR EMPLOYEES. Notwithstanding the provisions of Section 5.3 to the
contrary, with respect to each Participant who has completed at least ten years
of Qualifying Employment as of a Matching Date (“Ten-Year Employee”), the
Matching Credit for such Participant under Section 5.3 above with respect to any
Participant Contributions made on or after the date the Participant becomes a
Ten-Year Employee shall be one-half of the amount of the Participant’s
Participant Contributions instead of one-third. For purposes of this Section
5.4, unless determined otherwise by the Committee, a Participant’s years of
employment shall include such Participant’s years of employment with a
Previously Related Employer or such Participant’s years of employment with an
organization that was part of a corporate transaction with the Company
immediately prior to commencing employment with an Employer if (1) such
corporate transaction documents provided for such credit or (2) if the Committee
so decides.
5.5CHANGES IN STATUS. In the event that a Participant becomes an Officer of an
Employer, as described in Section 5.2 herein, or a Ten-Year Employee, as
described in Section 5.4 herein, during a Quarter, for purposes of determining
such Participant’s Matching Credit, all Participant Contributions made during
the Quarter in which the change in status occurred shall be considered to have
been made as an Officer or Ten-Year Employee for that Quarter.
5.6PREVIOUSLY RELATED EMPLOYER CREDITS. With respect to each Participant who was
participating in an Employee Stock Purchase Plan of a Previously Related
Employer when the Participant’s employment with the Previously Related Employer
terminated, for the first four Matching Dates following such Participant’s
commencement of employment with the Company, if the Participant remains an
Employee through such Matching Dates, the Participant may receive a Matching
Credit equal to the matching contribution or matching credit the Participant
would have received under the Employee Stock Purchase Plan maintained by the
Previously Related Employer had the Participant continued to be eligible to
participate in such plan through such Matching Dates.
ARTICLE 6
PURCHASE OF STOCK AND ALLOCATION OF MATCH SHARES


6.1PURCHASE OF COMPANY STOCK. As soon as practicable following the close of each
Payroll Period, the amount credited to a Participant’s Account shall be
transferred by the Company or an Employer to the Broker, and the Company shall
cause the Broker to use such amount to purchase shares of Company Stock on the
open market on the Participant’s behalf (each such case, a “Purchase Date”). Any
balance remaining after the purchase shall be credited to the Participant’s
Share Account and shall be used to purchase additional shares of Company Stock
as of the next Purchase Date.





--------------------------------------------------------------------------------





6.2MATCHING ALLOCATIONS. As soon as practicable following each Quarter End, the
Company shall cause to be allocated to the Share Account of each Participant who
is eligible to receive Match Shares that number of Match Shares determined
pursuant to Article 5. Match Shares shall be posted to the Participant’s Share
Account as soon as practicable after, and credited to such Share Account as of,
each Matching Date.
6.3FEES AND COMMISSIONS. The Company shall pay the Broker’s administrative
charges for opening the Share Accounts for the Participants and the brokerage
commissions on purchases made that are attributable to Match Shares and the
purchase of Company Stock with Participant Contributions. Participants shall pay
all other expenses of their Share Account, including but not limited to the
Broker’s fees attributable to the issuance of certificates for any and all
shares of Company Stock held in a Participant’s Share Account. Participants
shall also pay the brokerage commissions and any charges associated with the
sale of Company Stock held in the Participant’s Share Account.
ARTICLE 7
TERMINATION OF EMPLOYMENT


7.1TERMINATION OF EMPLOYMENT. In the event that a Participant’s employment with
an Employer terminates for any reason, the Participant will cease to be a
Participant in the Plan as of the date of termination. All cash in the
Participant’s Account will be transferred to the Participant’s Share Account.
The Broker may continue to maintain the Participant’s Share Account on behalf of
the Participant; however, the Participant’s Share Account will cease to be
administered under or have any other affiliation with the Plan. As of the date
of termination of employment, the Participant shall pay for any and all expenses
and costs related to his or her Share Account, including but not limited to the
brokerage commissions on purchases of shares of Company stock made on or after
the date of termination and any other fees, commissions, or charges for which
the Participant would otherwise have been responsible for if he or she had
continued to be a Participant in the Plan.
ARTICLE 8
PLAN ADMINISTRATION


8.1PLAN ADMINISTRATION.
a.Authority to control and manage the operation and administration of the Plan
shall be vested in the Board, or a committee (“Committee”) appointed by the
Board. Until such time as the Board appoints a Committee to administer the Plan,
the Board shall serve as the Committee for purposes of the Plan. The Board or
Committee shall have all powers necessary to supervise the administration of the
Plan and control its operations.
b.In addition to any powers and authority conferred on the Board or Committee
elsewhere in the Plan or by law, the Board or Committee shall have the following
powers and authority:
i.To designate agents to carry out responsibilities relating to the Plan;
ii.To administer, interpret, construe and apply this Plan and to answer all
questions that may arise or that may be raised under this Plan by a Participant,
his or her beneficiary or any other person whatsoever;





--------------------------------------------------------------------------------





iii.To establish rules and procedures from time to time for the conduct of its
business and for the administration and effectuation of its responsibilities
under the Plan; and
iv.To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate, or convenient for the operation of the Plan.
c.Any action taken in good faith by the Board or Committee or their designated
agents in the exercise of authority conferred upon it by this Plan shall be
conclusive and binding upon a Participant and his or her beneficiaries. All
discretionary powers conferred upon the Board and Committee shall be absolute.
8.2LIMITATION ON LIABILITY. No Employee, officer, member of the Board or
Committee, or designated agent of the Board or Committee shall be subject to any
liability with respect to his or her duties under the Plan unless the person
acts fraudulently or in bad faith. To the extent permitted by law, the Company
shall indemnify each member of the Board or Committee and any of their
designated agents, and any other Employee or officer of an Employer with duties
under the Plan who was or is a party, or is threatened to be made a party, to
any threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of the person’s conduct in the
performance of his or her duties under the Plan.
ARTICLE 9
COMPANY STOCK


9.1MAXIMUM NUMBER OF SHARES. Subject to Section 9.3 below, the maximum number of
shares of Company Stock which may be allocated as Match Shares and purchased
under the Plan pursuant to Participant Contributions on or after the Effective
Date is 15,000,000 shares. All shares of Company Stock purchased pursuant to the
terms of this Plan shall be purchased on the open market.
9.2VOTING COMPANY STOCK. The Participant will have no interest or voting right
in shares of Company Stock to be purchased under Article 6 of the Plan until
such shares have been posted to the Participant’s Share Account.
9.3ADJUSTMENTS. In the event of any merger, reorganization, consolidation,
recapitalization, liquidation, stock dividend, split-up, spin-off, stock split,
reverse stock split, share combination, share exchange, extraordinary dividend,
or any change in the corporate structure affecting the shares of Company Stock,
such adjustment shall be made in the number and kind of shares of Company Stock
that may be purchased under the Plan as set forth in Section 9.1, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion. The decision by the Committee regarding any such adjustment shall be
final, binding and conclusive.
ARTICLE 10
MISCELLANEOUS MATTERS


10.1AMENDMENT AND TERMINATION. Since future conditions affecting the Company
cannot be anticipated or foreseen, the Board reserves the right to amend,
modify, or terminate the Plan at any time; provided, however, that no amendment
that requires stockholder approval in order for the Plan to continue to comply
with the New York Stock Exchange listing standards or any rule promulgated by
the





--------------------------------------------------------------------------------





United States Securities and Exchange Commission or any securities exchange on
which the securities of the Company are listed shall be effective unless such
amendment shall be approved by the requisite vote of stockholders of the Company
entitled to vote thereon within the time period required under such applicable
listing standard or rule. Upon termination of the Plan, all cash in an
Employee’s Account will be transferred to the Employee’s Share Account. The
Broker may continue to maintain the Employee’s Share Account on behalf of the
Employee; however, the Participant’s Share Account will cease to be administered
under or have any other affiliation with the Plan, and the Employee shall
thereafter be responsible for any and all expenses and costs related to his or
her Share Account. Notwithstanding the foregoing, no such amendment or
termination shall affect rights previously granted, nor may an amendment make
any change in any right previously granted which adversely affects the rights of
any Participant without the consent of such Participant.


10.2TAX WITHOLDING. The Company shall have the right to deduct from all amounts
payable or provided to a Participant (whether under this Plan or otherwise) any
taxes required by law to be withheld in respect of amounts payable or provided
under this Plan. Withholding with respect to Match Shares may be satisfied, at
the Company’s option, by withholding from a Participant’s other wages, by
reducing the number of Match Shares credited to a Participant’s Share Account by
that number of shares of Company Stock having a fair market value equal to all
or part of the withholding obligation, by requiring the Participant to remit the
withholding amount to the Company or the Participant’s Employer, and/or by such
other means as the Company or the Participant’s Employer may determine.
10.3BENEFITS NOT ALIENABLE. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily, except as expressly permitted
in this Plan. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.
10.4NO ENLARGEMENT OF EMPLOYEE RIGHTS. This Plan is strictly a voluntary
undertaking on the part of an Employer and shall not be deemed to constitute a
contract between an Employer and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of an Employer or to interfere with the right of an
Employer to discharge any Employee at any time.
10.5GOVERNING LAW. To the extent not preempted by Federal law, the Plan shall be
construed in accordance with and governed by the laws of the State of Florida,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan to the substantive law of
another jurisdiction.
10.6NON-BUSINESS DAYS. When any act under the Plan is required to be performed
on a day that falls on a Saturday, Sunday or legal holiday, that act shall be
performed on the next succeeding day which is not a Saturday, Sunday or legal
holiday.
10.7COMPLIANCE WITH SECURITIES LAWS. Notwithstanding any provision of the Plan
to the contrary, the Committee shall administer the Plan in such a way to insure
that the Plan at all times complies with any applicable requirements of Federal
securities laws.



